DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 01/28/2022 to Examiner's Non-Final communication on 10/28/2021.
Claims 1-12, and 19-20 have been examined in this application. Claims 13-18 are withdrawn. 
No information disclosure statements (IDS) have been filed.

Response to Arguments
Applicant's arguments filed 01/28/2022, page 6, regarding claim rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the claim amendments overcome the rejection. 
The Examiner respectfully disagrees. Although the claims are directed to a statutory category, the claims amount to an abstract idea directed to determining actions to carry out regarding a product based on receiving results tied to the product without significantly more. 
Under Step-2A, the claims are classified under certain methods of organizing human activity. Specifically, fundamental economic principles directed to mitigating risk and commercial interactions including business relations. 
The link between a product and a product specific identifier used to determine whether the product is legitimate before determining actions to carry out regarding the product highlights both the essence of mitigating risk and business relations. Business relations include the 
Under Step-2A, Prong 2, the abstract idea is not integrated into a practical application. The claims are analyzed as a whole, meaning all of the limitations and analyzed to determine whether the claims are directed to a practical application; MPEP 2106.04(d)(III). The MPEP section cited recites that the “specification… must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner… the examiner should not determine the claim improves technology. Second, if the specification sets for an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” Emphasis added, MPEP 2106.04(d). 
The MPEP clearly outlines that the specification must include the improvements to the technology and that the claims must recite such improvement. Here the specification is directed to a broad issue of product tracing and allowing consumers where the products came from without providing details on how such an issue is solved using specific technological means.  The claims as a whole are merely directed to calculating a hash, sending the hash and receiving a result before determining an action based on the result. The additional elements, processor, server, instructions, memory, and CRM, merely automate the abstract idea. The claim limitations: calculation of the hash, and cryptographic…structures, maintaining and searching the 
Under Step-2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
Accordingly, the Examiner has clearly outlined a prima facie case, wherein the claims are determined to amount to an abstract idea without significantly more.

Examiner Notes
Examiner notes that the independent claims do not parallel one another. Appropriate correction is required. 
Per claim 5, the claim recites “wherein submitting further includes providing the hash as a key for obtaining records as the results from the cooperatively shared data structure that identify the product or other products along with additional information included with each record,” which further limits Claim 1 which recites “obtaining results in response to the search from the cooperative shared data structure; and driving actions taken with respect to the product based on the results.” 
Per claim 7, the claim is dependent from claim 1 and recites “obtaining further includes obtaining the results as a trace of product and other products that match the information from origination to an inventor of a retailer.”
Per claim 9, the claims also depends from claim 1 and recites “wherein driving further includes providing the results to a network-based inventory server for analyzing the results and taking proactive actions to improve inventory of the product or related products.”
Emphasis added.
Because claim 1 is directed to a single product and the analysis of the single product, the recitation of the claims focusing on other products is not only outside the scope of the claims, raise 35 USC 112 (b) issues, but also result in the claims being rejected under 35 USC 112 (a) because a person of ordinary skill in the art would not know how to carry out the claim limitations directed to the other products. The claims are simply directed to a single product; therefore they must focus only on that product or otherwise be amended to incorporate the other products into claim 1 in order to overcome the above issues. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per Claim 19 is directed to “cryptographic cooperatively shared product data structures” and ““maintaining the cryptographic cooperatively shared product data structures between multiple entities that handle a product;” however, the claim then recites “searching the cryptographic cooperatively shared product data structures in real time for taking actions related to the product or other products.”
Emphasis added. 
Given the claims broadest reasonable interpretation; it is not known how the search of the structures of a single product can be carried out in order to take actions related to other products, which are not the same as the product in the data structures. The claim as a whole is interpreted to be directed to a single product and the data structures store only data related to a single product. The determination of how to execute what to do with other products is not known because the data structures only include data about a single product. 
Claim 20 is rejected for mere dependence on the rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites “the product tracer search engine.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-12, and 19-20 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-12, and 19-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea directed to determining actions to carry out regarding a product based on receiving results tied to the product without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity, for instance, fundamental economic principles including mitigating risk and commercial interactions including business relations. 
The claims as a whole explicitly capture fundamental economic principles because the claims are directed to the concept of tracking a product. Providing a track of the product to a consumer can allow for mitigation of risk because the seller can provide the product for purchase at a high level of assurance. Likewise, the abstract idea captures the essence of commercial interactions, which links the interactions between the product developer, the seller, and the buyer. 
The judicial exception is not integrated into a practical application.
	Claim 1 for instance recites, in pertinent part: 
A method, comprising:
obtaining… data;
…[determining data] from information relevant to a product;
submitting the… [data] as a search to a cooperatively shared data structure;
obtaining results in response to the search from the cooperatively shared data structure; and
driving actions take with response to the product based on the results.

Claim 19 recites, in pertinent part:
A system comprising:
… [secure] cooperatively shared product data…; and
Maintaining the… [secure] cooperatively shared product data… between multiple entities that handle a product;
Searching the… [secure] cooperatively shared product data… in real time for taking actions related to the product or other products.

The claims recite the following additional elements: processor, instructions, non-transitory computer-readable storage medium, calculating a hash, server, instructions, and cryptographic…data structures. The additional elements are recited at a high level of generality and only perform generic functions of storing data, searching data, analyzing data / performing calculations to generate a output, and sending and receiving data. The additional elements merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea and fail to integrate the abstract idea into a practical application. Claim 2 for instance recites the additional element of “a network-based service,” Claim 5 recites “providing the hash as a key,” Claim 8 recites “a network-based promotion service,” Claim 9 recites “a network-based inventory server,” Claims 11-12 recite “a network-based service” and using an application programming interface. These additional elements are also recited at a high level of generality and they merely automate the abstract idea. The dependent claims do not amount to significantly more than the abstract idea. 
 The claims are not patent eligible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 

U.S. PGPUB 20170046709 to Lee et al. teaches product tracking system includes a storage device and a processor, the storage device storing software instructions that when executed by the processor configure the processor to: receive a signal representing data including event information detailing an event involving a manufactured product; load a portion of a block-chain ledger for tracking information associated with the product, the block-chain ledger including, within a block thereof and associated with the product, trigger-event data reflecting an event trigger and rules data reflecting a rule associated with the event trigger; and compare the event information with the trigger-event data, wherein the event trigger identifies a causal relationship between a possible event involving the product and an operation with respect to the product.

Examiner notes that CN 110163628A teaches The present invention provides a kind of agricultural product traceability system based on block chain, which is characterized in that traces to the source searching platform, 5G network including agricultural product big data platform, agricultural product Agricultural product big data platform includes agricultural product growth information module, storage information module, machining information module, sales information module Agricultural product searching platform of tracing to the source includes data repair module, Antiforge inquiry module, information inquiry module of tracing to the source. Each module carries out data by 5G network and uploads and inquiry of tracing to the source. The present invention is advanced optimized on the basis of based on the traceability system of block chain, design the agricultural product traceability system for combining privately owned chain with publicly-owned chain advantage, on the basis of preventing agricultural product information under attack and distorting, further prevent certified products label stolen and duplication, improve data storage efficiency, computing cost is reduced, production link and person liable that consumer or supervision department quickly navigate to problem agricultural product are conducive to

Also, PGPUB 2019/0349426 to Smith teaches most of the claim limitations as the reference uses hash searches to determine product traceability and determine which outcomes to take based on the search. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        03/11/2022